ACCEPTED
                                                                                            03-15-00074-CV
                                                                                                    5987478
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                        7/8/2015 4:37:41 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                             No. 03-15-00074-CV
                                                                      FILED IN
                     In the Third Court of Appeals 3rd AUSTIN,
                                                       COURT OF APPEALS
                                                                TEXAS
                             Austin, Texas         7/8/2015 4:37:41 PM
                                                                   JEFFREY D. KYLE
                                                                        Clerk

                CORPSOL, INC., CORPORATE SOLUTIONS, INC.,
             CORPORATE SOLUTIONS SERVICES, INC., AND 4XE, INC.

                                    Appellants

                                        V.

    TEXAS PROPERTY AND CASUALTY INSURANCE GUARANTY ASSOCIATION,

                                     Appellee


                 APPEAL FROM CAUSE NO. D-1-GN-09-001428
           250TH JUDICIAL DISTRICT COURT OF TRAVIS COUNTY, TEXAS
                         HON. JOHN DIETZ PRESIDING


            UNOPPOSED MOTION FOR EXTENSION OF TIME
                   TO FILE APPELLANTS’ BRIEF


TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellants CorpSol, Inc., Corporate Solutions, Inc., Corporate Solutions

Services, Inc., and 4XE, Inc., file this motion requesting a thirty-day extension of

time for filing their opening brief in the above-referenced appeal. Appellants

respectfully show:

      1.    Appellants’ brief is currently due on July 13, 2015.
      2.     Appellants request a 30-day extension of time, or until August 12,

2015, for filing their brief. Appellants have requested no previous extensions.

      3.     Out of town travel and the demands of other cases have made this

motion necessary. From June 21 through June 26, 2015, the undersigned counsel

chaperoned a youth mission trip that precluded him from performing any

substantive work over that period. Since then, counsel has been occupied with the

following matters:

           • a petition for writ of mandamus and emergency motion for temporary
             relief filed on July 1, 2015 in No. 03-15-00406-CV, In re Brad
             Haskins and Sue Miller;

           • a petition for writ of mandamus and emergency motion for temporary
             relief filed on July 1, 2015 with the Eighth Court of Appeals in No.
             08-15-00406-CV, In re Mario Alonzo Cisneros;

           • a petition for review filed on July 6, 2015 with the Texas Supreme in
             No. 15-0338, Tom Bennett and James B. Bonham Corp. v. Larry
             Wayne Grant; and

           • a reply brief to be filed by July 10, 2015 with the Fourteenth Court of
             Appeals in No. 14-15-00024-CV, Microsoft Corporation v. Michael
             Mercieca.

      4.     This case has not been set for submission. Therefore, no unnecessary

delay will result from the granting of this extension.

      5.     Appellee does not oppose the relief sought in this motion.




                                          2
                         CONCLUSION AND PRAYER

      For these reasons, appellants respectfully request that the Court grant this

motion for extension of time, thus making their opening brief due on August 12,

2015. Appellants request all other appropriate relief to which they are entitled.

                                       Respectfully submitted,

                                       SMITH LAW GROUP LLLP

                                       /s/D. Todd Smith
                                       D. Todd Smith
                                       State Bar No. 00797451
                                       todd@appealsplus.com
                                       Brandy Wingate Voss
                                       State Bar No. 24037046
                                       brandy@appealsplus.com
                                       1250 Capital of Texas Highway South
                                       Three Cielo Center, Suite 601
                                       Austin, Texas 78746
                                       (512) 439-3230
                                       (512) 439-3232 (fax)

                                       Counsel for Appellants CorpSol, Inc.,
                                       Corporate Solutions, Inc., Corporate
                                       Solutions Services, Inc., and 4XE, Inc.

                      CERTIFICATE OF CONFERENCE

      In compliance with Texas Rule of Appellate Procedure 10.1(a)(5), I certify

that I conferred with appellee’s lead counsel, Dan Price, about this motion. Mr.

Price informed me that appellee does not oppose the relief requested in this

motion.

                                              /s/ D. Todd Smith
                                              D. Todd Smith

                                          3
                         CERTIFICATE OF SERVICE

      On July 8, 2015, in compliance with Texas Rule of Appellate Procedure 9.5,

I served this document by e-service and e-mail to:

      Dan J. Price
      STONE LOUGHLIN & SWANSON LLP
      P.O. Box 30111
      Austin, Texas 78755
      dprice@slsaustin.com
      Counsel for Appellee


                                      /s/D. Todd Smith
                                      D. Todd Smith




                                         4